AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-cv-00669-JEJ

                                                    PROOF OF SERVICE
                     (This section should not befiled with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name ofindividual and title, ifany)      Lomas Financial Group LLC
 was received by me on (date)                    04/27/2020


           E3 I personally served the summons on the individual at (place)

                  14780 Soapstone Drive #401. Gainsville VA 20155               on (date)                             ; or

           □ I left the summons at the individual’s residence or usual place of abode with (name)
              Rene Rivera / Authorized Agent                     , a person of suitable age and discretion who resides there,
           on (date) 05/11/2020 @ 8:04pm           , and mailed a copy to the individual’s last known address; or

           □ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                 on (date)                            ; or

           □ I returned the summons unexecuted because                                                                              ;or

           □ Other (specify):




           My fees are $             0.00          for travel and $      0.00        for services, for a total of $          0.00


           I declare under penalty of petjury that this information is true.



 Date:        05/11/2020
                                                                                             Server's signature

                                                                                    Dawn Castor, Private Process Server
                                                                                         Printed name and title
                                                                                   c/o uenms Kicnmans services
                                                                                      1500 JFK Blvd., Ste. 1315
                                                                                       Philadelphia, PA 19102

                                                                                             Server's address

 Additional information regarding attempted service, etc:



         nmt
